Citation Nr: 0707841	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  98-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability, primarily manifested by arthritis 
with painful motion.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, primarily manifested by arthritis 
with painful motion.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee post-operative residuals of anterior cruciate 
ligament repair.  

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee post-operative residuals of a partial medial 
meniscectomy.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had verified naval service from October 1967 to 
January 1969, from February 1975 to December 1987, and from 
December 1992 to June 1994.  The veteran's most recent DD 
Form 214, verifying service from December 1992 to June 1994, 
reflects a total of nineteen years, one month, and eleven 
days of prior active service, and he is a recipient of the 
Southwest Asia Service Medal, with two stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in January and April of 1998.

In a February 2001 decision, the Board denied the claims of 
entitlement to service connection for a skin rash, and 
entitlement to increased evaluations for service-connected 
dysthymic and cervical spine disorders.  The Board granted an 
increased 10 percent evaluation for service-connected 
duodenitis.  The remaining issues on appeal were remanded to 
the VARO for additional development.  

This case was most recently before the Board in May 2005, at 
which time, the increased evaluation claims for the veteran's 
knee disorders were remanded, as was the TDIU claim.  The 
Board denied a claim of entitlement to service connection for 
a left shoulder disorder claimed as stiff joints, to include 
as due to an undiagnosed illness.   

Since both the right and left knee disorders have 
manifestations which have been separately rated; the Board 
finds that the Board must take jurisdiction of all the 
evaluations of both knee disorders in their entirety.  

The claim of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected right and left knee disorders 
manifest no indication of subluxation, and only slight 
instability.

2.  Range of motion of the right and left knees as shown by 
evidence dated from 1994 to the present time reflects that 
the veteran has not manifested motion of less than 0 to 120 
degrees bilaterally.  X-ray films show degenerative joint 
disease of the knees bilaterally.

3.  Pain on motion of the knees bilaterally and fatigability 
of the right knee attributable to pain are documented, 
without any indication of additional loss of motion 
attributable thereto.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee with painful 
motion have not been met at any time from July 1, 1994, 
forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee with painful 
motion have not been met at any time from July 1, 1994, 
forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee post-operative residuals of anterior cruciate 
ligament repair have not been met at any time from September 
1, 1995, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee post-operative residuals of a partial medial 
meniscectomy have not been met at any time from September 1, 
1995, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). Although the VCAA letter in this instance 
was mailed to the veteran in June 2002 (after the initial 
adjudications of the veteran's claims), the veteran was not 
prejudiced by the timing of the notices contained in the 
letter.  Following that letter, the development of the claim 
continued, and, in January and June 2004, the claims were 
reviewed and the veteran was sent supplemental statements of 
the case.  As a result, the veteran was provided the required 
notices, and he was afforded an opportunity to respond after 
he was fully informed of the evidence needed to substantiate 
the claim.  Furthermore, the veteran has not contended that 
he was prejudiced by the timing of the notices contained in 
the June 2002 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In its June 2002 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of increased ratings for his left and right knee 
disorders.  This letter informed the veteran that evidence 
towards substantiating his claims would include evidence that 
his service-connected conditions had gotten worse.

This letter described the information and evidence that the 
VA would seek to provide including the veteran's service 
medical records along with medical records from VA hospitals, 
and private treatment records if the veteran completed a 
release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records, and to provide the 
dates and locations of where he received VA treatment.

Regarding the fourth element, the December 2004 letter 
informed the veteran to submit any evidence in his possession 
that pertained to his claim or to identify any additional 
evidence or information that VA could obtain on his behalf. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, since the veteran's claim is one for 
an increased rating, only the 4th and 5th elements under 
Dingess are relevant.  To that end, the veteran has been 
provided with a letter which informs him of the type of 
evidence necessary to establish a disability rating, by 
virtue of the June 2002 duty to assist letter.  He was not, 
however, informed of information relating to the assignment 
of an effective date for the disability on appeal.  However, 
in this case the matter is non-prejudicial, as the matter is 
moot inasmuch as the increased rating claims have been 
denied.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  Additionally, 
to help determine the nature of the veteran's knee disorders, 
the VA afforded the veteran several VA examinations in 
accordance with 38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that the VA has fulfilled the duty to 
assist the appellant in this case.  Moreover, in June 2005 
the veteran presented a statement for the record indicating 
that he had no further information or evidence to provide.  

Factual Background

The veteran filed his original compensation claim for 
bilateral knee disorders in August 1994.

A VA examination of the knees was conducted in October 1994.  
The veteran gave a history of a right knee injury in 1967, 
which required a medial meniscectomy that same year.  The 
veteran complained of pain in both knees.  Examination 
revealed no joint effusion and stability of both knees.  
There was normal range of motion of both knees.  An MRI study 
of the left knee revealed a normal meniscus, but a possible 
tear of his anterior cruciate ligament.  X-ray films of the 
right knee revealed minimal narrowing of the medial aspect of 
the medial compartment of the right knee with marginal 
osteophyte formation.  Degenerative changes of the right knee 
were apparent as was minimal soft tissue swelling.

By rating action of November 1994, service connection was 
established for right and left knee disorders, effective from 
July 1994.

A private medical report dated in March 1995 indicates that 
at that time, bilateral ACL deficient knees with instability 
were demonstrated.  VA medical records reflect that an 
assessment of bilateral ACL tears was made in June 1995.  
Arthroscopic debridement surgery of both knees was done in 
July 1995.

A November 1997 VA examination report reveals that the knee 
joints were stable without swelling or tenderness.  Left knee 
range of motion was from 0 to 135 degrees and right knee 
motion was from 0 to 132 degrees, without pain bilaterally.  
The examiner commented that no condition was found that would 
interfere with the veteran's employability and noted that the 
veteran did not have any functional loss due to pain.  X-ray 
films of the knees revealed stable mild degenerative changes 
of the right knee and minimal degenerative osteophytes 
bilaterally.

By rating action of January 1998, 10 percent evaluations 
effective from September 1995 for right and left knee 
disorders, status post surgery, were continued.

VA records indicated that in April 1998, the veteran 
underwent right knee medial diagnostic arthroscopy and right 
knee high tibial osteotomy.  The operative report indicated 
that the veteran had experienced bilateral knee pain for 
quite some time, worse of the right side, with instability.  

A VA examination of the joints was conducted in January 2000 
and the claims folder was reviewed.  The veteran complained 
of bilateral knee pain, with some improvement on the right 
side since surgery in 1998.  He indicated that he was taking 
pain medication, with 4 to 5 hours of complete pain relief 
daily.  It was noted that the veteran had not worked since 
1994.  He reported that he could walk 1/2 mile and climb 1 to 2 
flights of stairs without much discomfort.  He complained of 
swelling of the knees on prolonged standing and walking.  

Physical examination of the right knee revealed no swelling, 
tenderness or redness.  Range of motion was from 0 to 120 
degrees.  The knee ligaments were described as stable.  
Physical examination of the left knee revealed no swelling, 
tenderness or redness.  Range of motion was from 0 to 120 
degrees.  An impression of arthritis of the knees was made.  
The examiner commented that even with bilateral knee 
arthritis, as well as low back pain; this should not stop the 
veteran from working.  

A VA examination of the joints was conducted in April 2004.  
The veteran complained of right knee pain on a daily basis.  
He denied having symptoms of weakness, stiffness, swelling, 
heat, redness, instability, giving way or locking.  The 
veteran did complain of having fatigability and lack of 
endurance in the right knee.  The veteran indicated that he 
took pain maintenance medication daily.  He reported that his 
normal pain level was 5/10; increased to 7/10 on flare-ups.  
The veteran complained of problems ambulating and 
sleeplessness on flare-ups.  The report stated that the 
veteran did not use any assistive devices, braces, or 
corrective shoes.  It was noted that the veteran had not had 
episodes of dislocation or recurrent subluxation.  It was 
reported that the right knee disorder affected the veteran's 
daily activities due to pain, which caused the veteran to 
tire quickly.  

On physical examination of the right knee, a 7 degree valgus 
deformity was noted.  Flexion was from 0 to 120 degrees with 
some discomfort on full extension at 0 degrees and pain from 
100 to 120 degrees of flexion.  There was crepitus present in 
the joints.  McMurray testing was negative.  Some mild medial 
lateral laxity was shown.  X-ray films revealed advanced 
arthritis in all compartments of the right knee.  The right 
knee diagnoses included advanced degenerative joint disease 
and status post high tibial osteotomy with retained implant.

With respect to the left knee, the veteran complained of 
pain, stiffness, swelling, heat, redness, fatigability and 
lack of endurance.  He indicated that there was no weakness, 
instability, giving out or locking.  He indicated that that 
his usual pain was 4 or 5/10, with no flare-ups.  The report 
stated that the veteran did not use any assistive devices, 
braces, or corrective shoes.  It was noted that the veteran 
had not had episodes of dislocation or subluxations.  It was 
reported that the right knee disorder affected the veteran's 
daily activities due to pain, and limping on the left side 
which caused the veteran to tire quickly.  

On physical examination of the left knee, a 3 degree varus 
deformity was noted.  Flexion was from 0 to 125 degrees with 
some pain on full extension and from 100 to 125 degrees of 
flexion.  There was 3+ crepitus present in the joints.  
McMurray testing was positive.  Some mediolateral laxity at 
full extension was noted.  X-ray films revealed mild 
degenerative joint disease.  The left knee diagnoses included 
degenerative joint disease of the left knee in three 
compartments; status post left knee arthroscopy and a history 
of a tear in the anterior cruciate ligament with minimal 
findings on examination.  

With respect to employability, the examiner provided an 
opinion based only on the veteran's orthopedic impairment.  
The examiner opined that the veteran had limited 
employability due to the combination of cervical spine and 
bilateral knee arthritis.  It was explained that he would not 
be able to be employed at any job requiring longstanding 
walking, lifting, pushing, pulling or carrying.  It was noted 
that sedentary work might be acceptable, but would likely 
exacerbate neck pains. 

Records and decisions from the Social Security Administration 
reflect that the veteran filed his claim in March 1995 and 
that he was determined to be disabled from April 1995, due to 
conditions identified as an affective disorder and discogenic 
and degenerative disorders of the back.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis regarding increased ratings for the veteran's left 
and right knee disorders includes separately assigned 10 
percent evaluations for arthritis with painful motion; 
evaluated under Diagnostic Codes (DC) 5003-5260; and right 
and left knee disorder, evaluated under DC 5257.

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Section 4.59 provides 
that "[i]t is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint." 38 C.F.R. § 4.59.  Read together, Diagnostic Code 
5003 and section 4.59 thus prescribe that a painful major 
joint or group of joints affected by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In a precedent opinion VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability." When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-04.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260 (2006).

When extension [straightening] of the leg [at the knee joint] 
is limited to 45 degrees, then a 50 percent rating is 
assigned.  When extension of the leg is limited to 30 
degrees, then a 40 percent rating is assigned.  When 
extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned. 
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2006).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned. When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned. 38 
C.F.R. § 4.71 (a), Diagnostic Code 5257 (2006).

When cartilage from the knee is dislocated, with frequent 
episodes of "locking", pain, and effusion into the joint, 
then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2006).

VA must also consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Pursuant to VAOGCPREC 23-97, the veteran was assigned 
separate ratings for his left and right knee disorders 
Diagnostic Codes 5257 and 5003-5260.

Regarding the veteran's joint instability under Diagnostic 
Code 5257, the Board determines that this disability is 
correctly rated as 10 percent disabling bilaterally for 
slight recurrent subluxation or lateral instability for the 
entirety of the appeal period.  Having reviewed VA 
examinations reports and records dated from 1994 to the 
present time, the Board is unable to identify evidence 
indicative of moderate subluxation and/or instability of 
either knee.  In this regard, when examined in 2000, the knee 
ligaments were described as stable.  Most recently, when 
examined by VA in 2004, some mild medial lateral laxity of 
the right knee was noted, as was some mediolateral laxity of 
the left knee at full extension.  In 2004, the veteran 
himself reported that his knees were not productive of 
symptoms of instability, giving out or locking.  In addition, 
as to both knees, the VA examiner in 2004 reported that the 
veteran had not had any episodes of dislocation or recurrent 
subluxation.  In conclusion, as the evidence has not shown 
recurrent subluxation or lateral instability which can be 
labeled as "moderate," the veteran is not entitled to a 20 
percent rating under Diagnostic Code 5257 for either knee for 
any portion of the appeal period.

As the evidence does not show that the veteran has dislocated 
left or right knee cartilage, he is not entitled to an 
increased or separate rating under Diagnostic Code 5258.  
Similarly as the evidence does not show that the veteran has 
nonunion or malunion of his tibia and fibula, he is not 
entitled to an increased rating for his left knee or right 
knee under Diagnostic Code 5262.

Regarding the veteran's bilateral knee arthritis with painful 
motion, rated under Diagnostic Codes 5003-5260, for the 
veteran to be entitled to an increased rating to 20 percent 
under Diagnostic Code 5260 (for limitation of flexion) or 
Diagnostic Code 5261 (for limitation of extension), the 
evidence would have to show that he has flexion limited to 30 
degrees or extension limited to 15 degrees, or its 
equivalent.  At the veteran's 1994 VA examination, he had 
full range of motion bilaterally; on examination conducted in 
November 1997, range of motion was from 0 to 135 degrees 
(left knee) and from 0 to 132 degrees (right knee); at the 
January 2000 VA examination, range of motion was from 0 to 
120 degrees bilaterally; according to the most recent VA 
examination conducted in April 2004, range of motion of the 
right knee was from 0 to 120 degrees and from 0 to 125 
degrees of the left knee.  Thus, before painful motion, 
weakened movement, excess fatigability, and incoordination 
are considered, including during flare-ups, the veteran's 
limitation of both flexion and extension are such that they 
only warrant a noncompensable rating under Diagnostic Codes 
5260 and 5261, for the entirety of the appeal period. 

However, even when factors such as painful motion (including 
during flare-ups), weakened movement, excess fatigability, 
and incoordination, are considered under 38 C.F.R. § 4.40 and 
4.45, the veteran is not entitled to an evaluation in excess 
of 10 percent bilaterally under Diagnostic Codes 5003-5260.  
For one thing, it is clear that such considerations already 
provide the basis for the currently assigned 10 percent 
evaluations under those codes; inasmuch as the range of 
motion of the knees as evaluated from 1994 to the present 
time, in no way provide a basis for a compensable evaluation 
under codes 5260 and 5261 as explained above.  

Further in evaluating the veteran's bilateral knee disorders 
under the criteria of DeLuca, the Board notes that no 
examiner has found that the veteran has additional loss of 
range of motion which would warrant a higher schedular 
evaluation under DCs 5260 and 5261, even taking into 
consideration the veteran's documented visible evidence of 
pain on motion and fatigability.  Within this context, the 
Board notes that at the 2004 VA examination, the veteran 
essentially reported that he had flare-ups of pain affecting 
the right knee only, bothersome in terms of ambulation but 
apparently unaccompanied by any additional loss of motion; 
with respect to the left knee since there was no report of 
flare-ups it was explained that there was consequently no 
additional limitation of motion or function of the left knee.  
As a result, the Board finds that the preponderance of the 
evidence is against a finding that the veteran demonstrates 
functional limitation due to pain that warrants a rating in 
excess of those currently assigned.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings from 10 percent for joint instability bilaterally, 
and is also against the veteran's claims for increased 
ratings from 10 percent for arthritis with painful motion 
bilaterally for the entire appeal period.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the doctrine of reasonable doubt is not for 
application, and the veteran's claims must be denied to that 
extent.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability, primarily manifested by arthritis with 
painful motion is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability, primarily manifested by arthritis with 
painful motion is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee post-operative residuals, anterior cruciate ligament 
repair, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee post-operative residuals of a partial medial 
meniscectomy is denied.


REMAND

The Board believes that a remand is warranted in this case in 
order to obtain evidence that addresses the veteran's 
impairment relative to employability attributable to his 
service-connected conditions, only.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  The VCAA also requires that the veteran be 
informed about the information and evidence that VA will seek 
to provide and the information and evidence the veteran is 
expected to provide, and it requires that VA request or tell 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current TDIU claim.  In this regard, the record contains a 
letter dated in June 2002, which discusses the provisions of 
the VCAA and what evidence is necessary to establish service 
connection and an increased rating.  It appears that the 
letter also notified the veteran as to what evidence is 
necessary to substantiate his claim for entitlement to TDIU.  
The Court has indicated that such specific notice is required 
to comply with the VCAA and the Board believes that this has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not generally provided with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal.  Accordingly, the 
Board requests that in conjunction with this remand, the 
veteran be issued proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him of the type of 
evidence that is needed to establish an effective date and 
the criteria involved in assigning an effective date if TDIU 
is awarded.

The Board observes that the veteran's service-connected 
conditions consist of right and left knee disorders; a 
disability of the cervical spine, dysthymic disorder and 
duodenitis.  In 2004, a VA examiner provided an opinion as to 
the veteran's employability based only on his orthopedic 
impairment.  At that time, the examiner opined that the 
veteran had limited employability due to the combination of 
cervical spine and bilateral knee arthritis.  It was 
explained that he would not be able to be employed at any job 
requiring longstanding walking, lifting, pushing, pulling or 
carrying.  It was noted that sedentary work might be 
acceptable, but would likely exacerbate neck pains.  The 
Board observes that the Social Security Administration 
determined that the veteran was disabled from April 1995, due 
to conditions identified as an affective disorder and 
discogenic and degenerative disorders of the back.  

In essence, there is no evidence of record which accounts for 
all of the veteran's service-connected conditions, in 
assessing the veteran's employability.  Therefore, the Board 
finds that a medical opinion is necessary for the purpose of 
determining whether the veteran is unable to secure or follow 
a substantially gainful occupation solely as a result of 
service-connected disabilities.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should insure that the veteran 
is sent a VCAA letter in connection with 
his claim for TDIU.  The letter should 
inform him of the information and 
evidence that is necessary to 
substantiate the claim for TDIU; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the TDIU claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA examination for an opinion as to 
the veteran's employability.  That 
physician should be requested to review 
all pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities, alone, 
are of such severity to result in 
unemployability.  In this regard, the 
examiner is advised that the veteran's 
service-connected disabilities consist 
of: right and left knee disorders; a 
disability of the cervical spine; 
dysthymic disorder and duodenitis.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the TDIU 
claim should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


